Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 04/12/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et. al., (US 2017/0257821), (hereinafter, Smith) in view of Wasicek et al., (US 2021/0099431), (hereinafter, Wasicek).

Regarding claim 7, Smith disclose a system (= node identification system 500 for identifying unknown mobile node 120, see [0085]) comprising: one or more hardware processors; and at least one memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to:
 receive usage information by a device having unknown technological capability, wherein the usage information represents usage of a telecommunication network by the device having unknown technological capability (= receiving a probe request from device 120 and capturing details from the received probe, see [0085]; whereby the details information is being associated with the “usage information”);
 execute a machine learning model configured to predict a technological capability of the device having unknown technological capability using the usage information (= identifying unknown mobile node, see [0085]), wherein the instructions to execute the machine learning model comprise instructions to:
 receive first usage information associated with the telecommunication network over a predetermined time period, 151787765.1wherein the first usage information represents usage of the telecommunication network by multiple devices having known technological capability (= details relating to at least one mobile node 120  includes an identity of a vendor of the at least one mobile node 120, model number of the known mobile node 12, a chipset type and firmware vision used in node 120); and 
train the machine learning model to predict the technological capability of the device having unknown technological capability using the first usage information and the known technological capability (= comparing the details related to known node 120 to unknown node 120, see [0085]); and 
determine, using the trained machine learning model, the technological capability of the device having unknown technological capability based on the usage information (= determining a type of the at least one unknown mobile node 120 based on the comparing details of the known node 120 and the organization of the details related to known node 120). 
Smith explicitly fails disclose that a “training a machine learning model to predict technological capability of a device”.
However, Wasicek, which is an analogous art, equivalently discloses the determination of profile by machine learning models (see, [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wasicek with Smith for the benefit of achieving a communication system that uses Artificial intelligence technique to determine a profile. 

Regarding claim 14, as mentioned in claim 7, Smith further discloses that the system instructions  further comprising the instructions to: predict bandwidth requirements associated with the telecommunication network based on technological capability of multiple devices having known technological capability, a number of devices having known technological capability, the technological capability of multiple devices with previously unknown technological capability, and a number of devices with previously unknown technological capability (see, [0085]).
       

Allowable Subject Matter
4.	Claims 1-6 and 15-20 are allowable; and claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

CONCLUSION 
 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.